Mr. Justioe ITerNANDez
delivered the opinion of the court.
In this cause Eafael Aguilar was charged in the District Coui’t of Humacao with the commission of a crime in violation of the election law (a felony), and, after pleading not guilty, was tried by a jury, at his request.
The trial was held on the day set therefor and, after the evidence had been heard and the parties had made their argument, the jury, after having been charged by the court upon the matters of law pertinent to the case, returned a verdict against Aguilar finding him guilty of the crime as charged, and at the same time recommending’ clemency.
*471Upon Aguilar being asked whether he had any legal cause to show why judgment should not be pronounced against him, he did not allege anything in his favor, and, consequently, judgment was pronounced on July 31st, last, two days after the verdict, whereby the court, taking into consideration all the circumstances of the case, sentenced Rafael Aguilar, convicted of a crime in violation of the election law, to pay a fine of $200, or, in default, to be confined in the Humacao district jail for two hundred days, and costs.
Counsel for the defendant took an appeal from this judgment, which the fiscal of this court has opposed.
No exceptions whatever were taken at the trial, nor does the transcript contain any bill of exceptions or statement of facts, nor has the appellant appeared to prosecute the appeal.
Upon an examination of the facts in the case before us, we find no material error or defect which could invalidate the information, the verdict of the jury, or the judgment.
Under the circumstances the judgment rendered by the District Court of Humacao on July 31st, last, should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quinones, and Justices Figueras, MacLeary and Wolf concurred.